REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

DECRET N°9 reM DU __|14 SEP. 2010
portant attribution de la Concession Forestière constituée
de l’Unité Forestière d’ Aménagement (UFA) 10 026 à la
Société ALPI PIETRO et Fils Cameroun SARL.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche ;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977 ;

l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977 ;

le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n°95/145 bis du 04 août 1995 ;

le décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre 2007 ;

le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre,
Chef du Gouvernement ;

le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

le décret n°2005/0258/PM du 26 janvier 2005 portant incorporation au domaine
privé de l'Etat et classement en Unité Forestière d'Aménagement d'une portion de
forêt de 126 988 ha dénommée UFA 10 026 ;

le dossier technique y afférent,

DECRETE:

ARTICLE 1°. La portion de forêt d'une superficie de 126 988 ha, située dans
l'Arrondissement de Yokadouma, Département de la Boumba et Ngoko, Région de l'Est,
incorporée au domaine privé de l'Etat par décret n°2005/0258/PM du 26 janvier 2005
comme Unité Forestière d'Aménagement dénommée UFA 10 026 est, en application des
dispositions de l’article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités
d'application du régime des forêts susvisé, attribuée en concession forestière à la Société
ALPI PIETRO et Fils Cameroun SARL, BP. 2130 Douala. :
ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu'il suit :

Le point de repère R se situe au niveau du pont sur la rivière dénommée
Ndjwé, entre les localités Landjwé et Mwamekolo, sur l'axe Yokadouma-
Mvapak.

e< Du point R, suivre en amont la Ndjwé sur une distance de 3, 1 km pour
atteindre le point A dit de base situé au confluent de Ndjwé et un de ses
affluents non dénommé.

A L'EST :
+ Du point A, suivre en amont la Ndjwé sur une distance de 1, 6 km pour

atteindre le point B situé au confluent de Ndjwé et un cours d'eau non
dénommé, équivalent au point A de l'UFA n°10 025 ;

+ Du point B, remonter toujours Ndjwé sur une distance de 37 km pour
atteindre le point C situé au confluent Ndjwé et un de ses affluents non
dénommé sur la limite administrative avec le Département de la Kadey,
équivalent au point X de l'UFA n°10.025.

AU NORD :

° Du point C, suivre une droite de gisement 267 degrés sur une distance de
44 km pour atteindre le point D situé sur la source de la rivière Ndama,
toujours sur la même limite administrative.

A L'OUEST :

+ Du point D, suivre en aval la Ndama correspondant à la limite
administrative entre les Départements du Haut-Nyong et de la Boumba et
Ngoko sur une distance de 40 km pour atteindre le point E situé au
confluent Ndama et un cours d'eau non dénommé.

AU SUD :

+ _DupointE, suivre en amont le cours d'eau non dénommé sur une distance
de 1, 1 km pour atteindre le point F situé sur une source ;

+ Du point F, suivre une droite de gisement 90 degrés sur une distance de 0,
3 km pour atteindre le point G situé sur une source ;

+ _ Du point G, suivre le cours d'eau en aval sur une distance de 5 km pour
atteindre le point H situé sur la confluence de ce cours d'eau et du cours
d'eau dénommé Bonda ;

+ Du point H, suivre le cours d'eau Bonda en amont sur une distance de 5
km pour atteindre le point 1 situé sur une source ;

+ _ Du point |, suivre une droite de gisement 63 degrés sur une distance de 1
km pour atteindre le point J situé sur une source affluent du cours d'eau
dénommé Amwamay ;

+ Du point J, suivre cet affluent en aval sur une distance de 0, 4 km pour
atteindre le point K situé au confluent de ce cours d'eau uet du cours d'eau
dénommé Amwamay ;

+. Du point K, remonter le cours d'eau Amwamay sur une distanëe de 2, 9 km
pour atteindre le point L situé sur une source ;
+ Du point L, suivre une droite de gisement 120 degrés sur une distance de
1 km pour atteindre le point M situé sur un point de confluence sur un cours
d'eau non dénommé, affluent du cours d'eau dénommé Bankwanm ;

+ _ Du point M, suivre en aval ce cours d’eau sur une distance de 2, 7 km pour
atteindre le point N situé au confluent Bankwam et ce cours d'eau ;

+ Du point N, suivre en amont le cours d'eau Bankwam sur une distance de
6, 1 km pour atteindre le point © situé sur une source ;

+ Du point O, suivre une droite de gisement 90 degrés sur une distance de 1,
3 km pour atteindre le point P situé sur une source d'un affluent du cours
d'eau dénommé Mwamepando ;

+ Du point P, suivre en aval cet affluent sur une distance de 3, 2 km pour
atteindre le point Q situé sur le troisième point de confluence du cours
d'eau dénommé Mwamepando et d'un cours d'eau non dénommé ;

+ _ Du point Q, suivre en amont le cours d'eau non dénommé sur une distance
de 1,2 km pour atteindre le confluent, puis le bras en direction du Nord
pour atteindre le point S situé sur une source ;

+ _ Du point S, suivre une droite de gisement 74 degrés sur une distance de O,
5 km pour atteindre le point T situé sur une source du cours d'eau
dénommé Mwapack ;

+ Du point T, suivre le cours d’eau en aval sur une distance de 4 km pour
atteindre le point U situé au confluent de ce cours d'eau et d'un bras
venant du Nord ;

+ Du point U, remonter ce bras sur une distance de 1, 5 km pour atteindre le
point V situé sur une source ;

+ Du point V, suivre une droite de gisement 90 degrés sur une distance de 0,
5 km pour atteindre le point W situé sur une source d’un affluent de la
rivière Ndjwé ;

+ _ Du point W, suivre en aval cet affluent sur une distance de 16 km pour
rejoindre le point A dit de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable.

(2) La Société ALPI PIETRO et Fils Cameroun SARL devra déposer une
demande de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé ce
délai, la concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société ALPI
PIETRO et Fils Cameroun SARL devra se conformer strictement au plan
d'aménagement de ladite concession et aux dispositions du cahier des charges y relatifs.

@) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.
ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
93) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularitès graves dûment
‘onstatées après avis motivé du Ministre en charge des forêts.

RTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera
nregistré, puis publié au Journal Officiel en français et en anglais./-

Yaoundé, le 1 4 SEP. 2010

;

*Philemon YANG
